Citation Nr: 1324469	
Decision Date: 08/01/13    Archive Date: 08/13/13

DOCKET NO.  12-08 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to nonservice-connected disability pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) from a March 16, 2011 decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which determined that a prior March 10, 2011 letter sent to the appellant granting pension benefits was in error.  The appellant filed a notice of disagreement with this determination in April 2011 and a statement of the case was issued in February 2012 in response.  The appellant perfected his appeal to the Board in VA Form 9 dated in March 2012.  

In February 2013, the appellant was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant appeared before the undersigned at a Travel Board hearing conducted in February 2013.  The paper claims file showed that the Veteran was represented by the Virginia Department of Veterans' Affairs (VADVA) which the Veteran did not dispute at the hearing.  See Transcript page 2.  A representative from the VADVA was not present at the hearing but the Veteran decided to proceed without representation.  See Transcript page 2.  

The file was returned to the Board for appellate review.  A review showed that while the Veteran was previously represented by VADVA as shown in the paper claims file, Virtual VA showed a subsequent appointment in favor of the Veterans of Foreign Wars of the United States (VFW) in November 2010.  Also, the February 2012 statement of the case was issued to the VADVA and the October 2012 notice of hearing date was mailed to the VADVA.  An appellant is entitled to representation at every stage of the proceedings in an appeal.  38 C.F.R. § 20.600 (2012).  Accordingly, this matter was referred to the VFW for clarification of how the appellant wished to proceed in this matter given the procedural deficiency.  The appellant has indicated that he wants a Board videoconference hearing.  See July 2012 VFW letter.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)


The RO should take appropriate steps in order to schedule the appellant for a hearing with a Veterans Law Judge of the Board via videoconference at the local office, in accordance with his request.  A copy of the notice to the Veteran of the scheduling of such hearing should be placed in the record.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



